Bassett, C. J.,
seemed to have some doubts and seemed (from ■some expressions dropped when he invited the Bar generally to give the Court assistance if anything occurred to them) to think Lord Mansfield was to be understood that the special agreement might be evidence on the general counts, if it could not on a special count laid; but we did not differ on that subject among ourselves, which, the Chief Justice observing, he said, “The Court are of opinion the plaintiff has failed in giving the necessary evidence; let him be called.”
N.B. I informed my client the evening before that his narratio was general, but we designed to prove the services and neglect the witness who could prove the agreement, but defendant had proof of it, of which we did not know.1

 C. S. Layton adds a footnote to Wells’ copy of Wilson’s Red Book at 214, “Where the contract has been completely executed, it is not necessary to declare upon the special agreement. 1 Chit.Pl. 334, 1 Camp.N.P. 471, 12 East 1 and 513, 7 Cranch 299,10 Mass. 287.”